Case 1:20-cr-00858-NLH Document 25 Filed 10/06/20 Page 1 of 2 PagelD: 86

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

UNITED STATES **
v. CRIM.NO, 19-5622
*
Nehemias Baltazar-Alonzo *
cone

 

FOR FELONY PLEAS AND/OR SENTENCINGS

In accordance with Standing Order 2020-06, this Court finds:
That the Defendant (or the Juvenile) has consented to the use of video
teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation
with counsel; and
That the proceeding(s) to be held today cannot be further delayed without serious harm

to the interests of justice, for the following specific reasons:

Accordingly, the proceeding(s) held on this date may be conducted by:
Video Teleconferencing
[| Teleconferencing, because video teleconferencing is not reasonably available for the
following reason:
[| The Defendant (or the Juvenile) is detained at a facility lacking video

teleconferencing capability.

[| Other:

=

Date: tJ yh 4 typ
Henorable Noel L. Hillman
United States District Judge

 

 
Case 1:20-cr-00858-NLH Document 25 Filed 10/06/20 Page 2 of 2 PagelD: 87

The Court finds that the change of plea hearing to be held today cannot be
further delayed without serious harm to the interests of justice, for the
following reasons:

1. To permit the defendant to obtain a speedy resolution of his case
through an admission of guilt and timely sentencing to afford
appropriate punishment and rehabilitation. The defendant has asked
for this case to be resolved today by guilty plea and for a subsequent
timely sentencing, As a result, the defendant’s interest in a speedy
resolution of his case will be seriously harmed if the proceeding does
not occur today.

2. To permit the Government to obtain a resolution of the case so that
the Government, already operating in a restricted capacity due to the
emergency, may appropriately focus its resources on other, emerging
criminal matters. The Government has asked for this case to be
resolved today by guilty plea and for a subsequent timely sentencing.

3. To prevent overcrowding at the facilities housing pre-trial detainees.
The detention facilities have a limited capacity. Detainees are
transferred from the detention facilities to prison facilities only after
they have been found guilty and sentenced, There is a constant influx
of new detainees admitted to the detention facilities. If detainees
cannot be transferred to prison facilities, the resulting backlog of
detainees will overwhelm the detention facilities.

4. To obtain a resolution to the case prior to the end of the time afforded
the Government to prosecute such case under the Speedy Trial Act.

 
